Citation Nr: 1731773	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left Achilles tendinitis.

2. Entitlement to an evaluation in excess of 10 percent for right Achilles tendinitis.

3. Entitlement to an evaluation in excess of 30 percent prior to July 30, 2015, and 50 percent thereafter, for bilateral plantar fasciitis.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to July 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the Board at a July 2015 hearing conducted at the Board's offices in Washington, D.C.  A transcript of the hearing is of record.

This case was most recently before the Board in January 2017, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of increased evaluations for left and right Achilles tendinitis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are again REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to July 30, 2015, the Veteran's service-connected bilateral plantar fasciitis is not shown by competent medical evidence to be manifest by pronounced symptomatology characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or lack of improvement by orthopedic shoes or appliances.

2. As of July 30, 2015, plantar fasciitis is manifest by bilateral pronounced symptomatology; the Veteran's bilateral plantar fasciitis has been assigned the maximum schedular evaluation as of this date.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent prior to July 30, 2015, or 50 percent thereafter, for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in January 2017.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's service-connected bilateral foot disability, diagnosed as bilateral plantar fasciitis, has been assigned a 30 percent evaluation prior to July 30, 2015, and 50 percent thereafter.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran's disability is most nearly analogous with the rating criteria for pes planus and pes cavus, which discuss the plantar fascia as well as other signs and symptoms that the Veteran has reported.  As such, the Board deems the Code 5284 for "other" foot injuries, to individual feet to not be for application, given the bilateral impairment noted herein.  

Pursuant to Diagnostic Code 5276, pertaining to pes planus, a 30 percent evaluation is warranted with the presence of bilateral severe impairment, characterized by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indicated swelling on use, and characteristic callosities.  A maximum 50 percent evaluation is warranted with evidence of pronounced impairment, with marked pronation, extreme tenderness of the plantar surfaces of the feet, and a marked inward displacement and severe spasm of the tendo Achilles on manipulation which was not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Rating by analogy to pes cavus, a 30 percent evaluation is warranted with bilateral claw foot (pes cavus) characterized by all toes tending to dorsiflexion, a limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A maximum 50 percent evaluation is warranted with bilateral marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Turning to the record, at an April 2009 VA examination, the Veteran reported subjective complaints of pain on the top of his foot and back of his heel, swelling, stiffness, fatigability, and lack of endurance, without heat, redness, weakness, or other symptoms.  Flare-ups occurred weekly or more often, and lasted less than a day.  The Veteran also indicated that he utilized molded shoe inserts and custom shoes.  

On physical examination, the right foot showed no evidence of any swelling, instability, or weakness.  However, there was evidence of painful motion, tenderness, and abnormal weightbearing without unusual shoe wear pattern.  Pulses and circulation were within normal limits, as were the arches with and without weightbearing.  There was no evidence of tenderness with pressure on the plantar surface of the heel of the Veteran's right foot.  With respect to the left foot, there was no evidence of any swelling, instability, weakness, or abnormal weightbearing, though there was some evidence of painful motion and tenderness.  Pulses and circulation were within normal limits, and the arches were normal with and without weightbearing.  There was no evidence of tenderness with pressure on the plantar surface of the heel of the Veteran's left foot.  The Veteran's gait was described as antalgic favoring the left knee, he was able to walk on his toes and heels, and exhibited "a lot of guarding" when walking barefoot.  

At an October 2014 VA examination, the Veteran reported a sharp stabbing pain in his heels accentuated on use and manipulation and characteristic calluses, but denied swelling.  He reported wearing both prescribed special shoes and inserts and, according to the Veteran, the prescribed footwear was "helpful."  On physical examination, there was evidence of pain contributing to functional loss in both feet.  Contributing factors to disability consisted of pain on weightbearing, disturbance of locomotion, and interference with standing for both feet.  The Veteran did not experience extreme tenderness of the plantar surfaces of one or both feet, nor was there decreased longitudinal arch height in one or both feet on weightbearing or objective evidence of marked deformity of one or both feet.  There was no marked pronation of one or both feet, nor did the weight bearing line fall over or medial to the great toe.  

Significantly, at the time of examination, there was no evidence of any marked inward displacement or severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  According to the examiner, the Veteran's gait was mildly antalgic.  However, his feet exhibited a normal color and temperature, and the dorsal pulses were within normal limits.  The Veteran was moderately tender to palpation at the bilateral Achilles insertions and calcanei, though with no evidence of any midfoot or forefoot tenderness.  Significantly, bilateral radiographic studies of the Veteran's feet were normal at the time of examination.  According to the examiner, the Veteran did not suffer from pes planus in either foot.  The pertinent diagnosis noted was bilateral plantar fasciitis.

Finally, at a March 2017 VA examination, the Veteran reported bilateral foot pain resulting in an inability to stand or walk for long periods, with flare-ups on an almost daily basis.  The Veteran's pain was accentuated on use and manipulation of the feet, though there was no indication of swelling on use or characteristic callouses.  The Veteran reported the use of arch supports and orthotics without relief of extreme tenderness of the plantar surfaces.

On physical examination, there was evidence of pain contributing to functional loss in both feet.  Contributing factors to disability consisted of pain on weightbearing and non-weightbearing, disturbance of locomotion, and interference with standing, lack of endurance, and instability of station for both feet.  The Veteran did not exhibit decreased longitudinal arch height in one or both feet on weightbearing or objective evidence of marked deformity of one or both feet.  There was no marked pronation of one or both feet, nor did the weight bearing line fall over or medial to the great toe.  

In light of the evidence discussed above, as well as a review of all other evidence of record, the Board finds that an increased evaluation is not warranted for the Veteran's bilateral plantar fasciitis at any point during the appeal period.  More specifically, at no time prior to July 30, 2015, does the medical evidence indicate the presence of a marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or a marked varus deformity, nor has there been evidence of pronounced pathology characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, or a marked inward displacement and severe spasm of the tendo Achilles on manipulation which was not improved by orthopedic shoes or appliances.  In fact, as noted above, the Veteran admitted at the October 2014 VA examination that the special shoes and inserts prescribed for his service-connected foot disability were "helpful."  Further, as of July 30, 2015, the Veteran has been assigned the maximum schedular evaluation for his service-connected plantar fasciitis under any applicable diagnostic criteria.

The Board also acknowledges the Veteran's contentions that his service-connected bilateral foot impairment warrants an increased evaluation throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent prior to July 30, 2015, or in excess of 50 percent thereafter, for his service-connected bilateral plantar fasciitis.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

An increased evaluation for bilateral plantar fasciitis before or after July 30, 2015, is denied.


REMAND

Unfortunately, another remand, with ensuing delay, is required with respect to the Veteran's claims for increased evaluations for bilateral Achilles tendinitis.  In this regard, the March 2017 VA ankle examination is inadequate for rating purposes, as it is internally inconsistent.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the examiner noted that additional factors contributing to the bilateral disabilities include less movement than normal due to ankylosis and instability of station of both ankles.  However, later in the examination report the VA examiner noted there is neither ankylosis nor instability of either ankle.  Due to these inconsistencies, an addendum medical opinion or, if deemed medically necessary, an additional VA examination is required to clarify the functional effects of the Veteran's bilateral Achilles tendinitis.  

Finally, the Board notes the Veteran previously claimed that his bilateral plantar fasciitis and Achilles tendinitis render him unemployable.  See, e.g., July 2005 VA Form 21-8940.  Even though the Veteran has not since filed a new claim for TDIU, entitlement to TDIU is a potential element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In light of the Veteran's previous assertions, and new medical evidence indicates the Veteran's disabilities impact both physical and sedentary employment, the Board finds the issue of entitlement to TDIU has been raised by the record.  However, the Veteran's TDIU claim has not been developed or adjudicated in the first instance by the AOJ.  On remand, such development must be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.  All development, including a history of employment should be conducted.

2. Following completion of the above, forward the claims file to the January 2017 VA examiner or, if not available, another VA examiner with appropriate medical expertise.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA and VBMS) must be reviewed by the examiner.  Any clinically indicated testing and/or consultations should be performed.  

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner should clarify the additional factors contributing to the Veteran's bilateral Achilles tendinitis disabilities, specifically commenting on whether there is ankylosis and/or instability present in either ankle joint.  See Ankle Disability Benefits Questionnaire Sections 3(e), 5, and 6.

A complete rationale, including discussion of the medical evidence, must be provided for any opinion expressed.

3. Review the VA addendum opinion and/or examination report and ensure compliance with the instructions above.  If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


